          Case 1:21-cr-00162-BAH Document 5 Filed 02/26/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :       MAGISTRATE NO. 21-MJ-234
                                                  :
              v.                                  :
                                                  :
 GLENN WES LEE CROY, and                          :       VIOLATIONS:
 TERRY LYNN LINDSEY,                              :       18 U.S.C. § 1752(a)(1)
                                                  :       (Entering and Remaining in a Restricted
                      Defendants.                 :       Building)
                                                  :       18 U.S.C. § 1752(a)(2)
                                                  :       (Disorderly and Disruptive Conduct in a
                                                  :       Restricted Building)
                                                  :       40 U.S.C. § 5104(e)(2)(D)
                                                  :       (Violent Entry and Disorderly Conduct in
                                                  :       a Capitol Building)
                                                  :       40 U.S.C. § 5104(e)(2)(G)
                                                  :       (Parading, Demonstrating, or Picketing in
                                                  :       a Capitol Building)

                                     INFO RM ATION

       The United States Attorney charges that:

                                          COUNT ONE

       On or about January 6, 2021, in the District of Columbia, GLENN WES LEE CROY and

TERRY LYNN LINDSEY, did knowingly enter and remain in the United States Capitol, a

restricted building, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))

                                          COUNT TWO

       On or about January 6, 2021, in the District of Columbia, GLENN WES LEE CROY and

TERRY LYNN LINDSEY, knowingly, and with intent to impede and disrupt the orderly conduct

of Government business and official functions, engaged in disorderly and disruptive conduct in

and within such proximity to, the United States Capitol, a restricted building, when and so that

such conduct did in fact impede and disrupt the orderly conduct of Government business and
           Case 1:21-cr-00162-BAH Document 5 Filed 02/26/21 Page 2 of 2




official functions.

        (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
        United States Code, Section 1752(a)(2))

                                        COUNT THREE

        On or about January 6, 2021, in the District of Columbia, GLENN WES LEE CROY and

TERRY LYNN LINDSEY, willfully and knowingly engaged in disorderly and disruptive

conduct in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly

conduct of a session of Congress or either House of Congress.

        (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
        United States Code, Section 5104(e)(2)(D))

                                        COUNT FOUR

        On or about January 6, 2021, in the District of Columbia, GLENN WES LEE CROY and

TERRY LYNN LINDSEY, willfully and knowingly paraded, demonstrated, and picketed in a

Capitol Building.

        (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
        United States Code, Section 5104(e)(2)(G))


                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney
                                             N.Y. Bar No. 4444188


                                      By:
                                             CHRISTINE M. MACEY
                                             D.C. Bar No. 1010730
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Telephone No. (202) 252-7058
                                             Christine.Macey@usdoj.gov

                                                2
